DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. Applicant began by arguing that the refrigeration field sensor of Nishihara would not have been obvious to combine with the furniture sensor of Bellingroth. 
This is not found persuasive. Both references relate to sensors for pressure, just on different primary devices (refrigerators versus furniture) so both relate to the same sensing field.
Applicant went on to argue, “Applicant would first like to discuss the technical details of the switch of Bellingroth. The art to which Bellingroth is directed is that of a safety device for furniture with at least one movable element and possible trapping of body parts (abstract). The sensor/contact element 1 is not just a pressure sensor, but also serves the purpose of creating a current carrying connection and closing the electric circuit. This is described in column 4, lines 22-32, and shown in Figures 1-3. A second contact 5 is positioned above a first contact 4 which permits a current carrying connection to be made between contacts 4 and 5 when pressure is applied and the point contact between the first and second contacts 4 and 5 connects wires 2 and 3 to one another in conductive fashion. As is described further at column 4, lines 38-42, closing contact element i causes a voltage to be applied to relay 10 which breaks contacts 11 and 13 and completes a current carrying connection between contacts 12 and 13, thus reversing the polarity of a connection of motor 9. So also, for example, column 2, lines 17-82 which describes the contact element as forming a current carrying connection by the application of a necessary pressure to create the current-carrying connection. Thus, in 
This is not found persuasive. This is not found persuasive. Bellingroth says, “the object is achieved by a safety device for furniture having at least one contact element in the gap which, when subjected to the pressure of an object or body part, closes an electric circuit which bridges a switch associated with an operating control, the closing of which prevents further movement of the positioning drive” (Column 1; lines 41-45).
So Bellingroth has a sensor which senses pressure of an object or body part and closes an electric circuit, which then reverses the polarity of the motor. The sensor in Bellingroth is a contact strip and wire, and when the wire is pressed against the contact strip by an object/person a current closes the electric circuit. 
Nishihara states “devices such as pressure sensors may be effectively used in refrigeration systems mounted on cars so as to sense the pressure of the refrigerant, convert the sensed pressure into an electrical signal, and supply the same to a control circuit.” (Column 1; lines 15-20)

So Nishihara has a pressure sensor which converts the sensed pressure into an electrical signal and supplies it to a circuit. The sensor works by converting the distance between two electrodes, which would change based on pressure applied, to an output voltage which increases with pressures as shown on K sub O curve in Figure 13. Since voltage is increasing as pressure increases, current is also increasing, since the two are proportional (Current = voltage/resistance so for there to be current there must also be voltage, and vice versa.). This is the same as is needed by Bellingroth where pressure results in an increased current to close the contact switch. 
Nishihara also says, “Further, a variable-capacitance type sensor can be provided in which, even when a planar electrode capacitor is used as a variable-capacitance capacitor which does no cause an output voltage to vary in direct or inverse proportion to a variation in the capacitance thereof, the output voltage can be corrected to vary in substantially direct or inverse proportion to the variation in the capacitance by using a simple correction means.” (Column 13, lines 30-38).
Thus when Nishihara replaces the sensor of Bellingroth, the distance is not relevant because the capacitance would be used to measure a pressure present using Nishihara’s system (instead of using the connecting of two conductive points as in Bellingroth), just as Bellingroth arrives at the conclusion that a 
So the pressure sensor which creates an electrical signal to send to a circuit of Nishihara could be substituted for the sensor and signal system of Bellingroth to supply a current to the circuit of Bellingroth to close the switch. In other words, Bellingroth’s contact strip and wire system in the combination would be replaced with the system of Nishihara which would have an electrode on the bed frame and then another electrode on a plate or similar structure above that first electrode which pressure could be conveyed to, as is described in Nishihara, and then the output voltage of Nishihara would also contain proportional current which could be used in the circuit of Bellingroth to close the switch.
Examiner notes with regard to these arguments concerning current versus pressure that both Bellingroth and Nishihara rely on a threshold pressure of some kind to operate their sensors. In Bellingroth, a pressure must be applied to connect the contact strip and wire, and in Nishihara, a pressure must be applied in order for the capacitance to change and the output voltage to register a pressure change. This appears in contrast to the application, in which it appears no direct contact or pressure is needed to activate the sensor, instead proximity is enough, as the instant application appears to measure a change in current on the furniture item directly, caused by proximity of a person or object, to sense that an object or person is present and activate the stop motor circuit. Currently this distinction is not in the claims and thus Bellingroth and Nishihara can read on the claims as currently written. 
Applicant additionally argued, “Figures 6, 8, and 9 refer to "d" and equation 6 (column 9) places "d" in the denominator. If "d" were to equal zero (e.g. the desired current carrying connection of Bellingroth), the value for Cw becomes undefined.”

Applicant also argued, “Furthermore, at column 13, lines 18-24 and as shown in Figure 16, a dielectric film 24 is inserted between the fixed and movable electrodes to prevent a malfunction due to the short-circuit between the fixed and movable electrodes. Nishihara teaches that the exact feature needed by Bellingroth (the current carrying connection) is considered to be a malfunction condition and is prevented by the insertion of the dielectric film 24.”
The film is described by Nishihara to prevent temperature affecting the capacitance of the sensor and generating false capacitance as a result. Since the entire sensor is being substituted as described above, in that as in Nishihara a second electrode would be provided on a plate or similar holding structure such as a strip as in Bellingroth, above a first electrode on the bed frame member, and when pressure is applied to the upper electrode the capacitance would change as described in Nishihara and shown in Figure 13, resulting in an increased output voltage with increased pressure. Placing a film between the electrodes would not affect that, as Nishihara is designed to sense pressure and so would not include in its own design something that would prevent the pressure from being sensed.
As a result of Applicant’s arguments not being found persuasive, this action is made final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11, 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Call (US Patent 20110209287).
Regarding claim 11, Bellingroth teaches an electromotive furniture drive for adjusting movable furniture parts of an item of functional furniture (Abstract), said electromotive furniture drive comprising two adjustment drives including at least one electric motor, a control unit operably connected to the adjustment drives (Column 1; lines 4-12), and a single analysis circuit (Figure 13; 7) configured for connection in an electrically conductive manner to a plurality sensors (Figure 3; 1 and Column 4; lines 62-67) attached to the item of functional furniture to thereby form at least two proximity and/or touch detectors associated with different ones of the movable furniture parts of the item of functional furniture (Column 4; lines 62-67) each said sensor is configured as a sensor line (Figure 2; 4 and 5) and either one of said movable furniture parts or a conductive element of afunctional fitting (Figure 3; 1, the sensor is along and part of a movable furniture part (Colum 4; lines 62-67), wherein a pressure change of the movable furniture part due to proximity or touch by a body part is transmitted by the sensor to the at least one sensor line and the analysis circuit (Abstract, "When subjected to the pressure applied by an object or body part becoming trapped", etc.), wherein after stopping, the adjustment drives are operated for a predefined period of time in a reverse movement direction to release a body part which may have been pinched (Column 3, lines 22-31 and Column 4; lines 48-61) wherein the analysis circuit includes a plurality of inputs coupled to the sensors in one-to-one correspondence (Figure 3; if more contact points 1 were added, each would be connected to the switch of the analysis circuit in a one to one input as shown in Figure 3). Bellingroth does not teach wherein each of said at least one sensor line includes a planar electrode at its end coupled 
Regarding claim 15, Bellingroth teaches at least one of the sensors is conductively connected to an input of the analysis circuit (Column 3; Lines 30-32). 
Regarding claim 27, Bellingroth teaches an electromotive furniture drive for adjusting movable furniture parts of an item of functional furniture (Abstract), said electromotive furniture drive comprising: two adjustment drives including at least one electric motor for moving a furniture part of the item of functional furniture (Figure 3; 9 and Column 1; lines 4-12); a control unit (Figure 3; 10,11,13, etc. for controlling motor 9) operably connected to the adjustment drive; and a single analysis circuit operably (Figure 3; 7) connected to the control .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Call (US Patent 20110209287) in view of Chacon (US Patent Application Publication 20130247302).
Regarding claim 16, Bellingroth does not teach at least one of the sensors is capacitively coupled to an inputs of the analysis circuit. Chacon teaches at least one of the sensors is capacitively coupled to an inputs of the analysis circuit (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Bellingroth to measure capacitance rather than conductance because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other. In re Fout, 675 F.2d 297,301, 213 USPQ 532,536 (CCPA 1982).
Claims 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Call (US Patent 20110209287) in view of Hayes (US Patent 5161274). 
Regarding claim 18, Bellingroth teaches an item of functional furniture, comprising: and an electromotive furniture drive (Figure 3; 9) for adjusting the movable furniture parts, said 
Regarding claim 19, Bellingroth teaches each group of movable furniture parts each represent a sensor (Figure 3; 1) and form together proximity and/or touch detector with the analysis circuit (Abstract "According to the invention, at least one contact element is positioned in the gap which, when subjected to the pressure applied by an object or body part becoming trapped, closes an electric circuit which bridges a switch associated with one of the operating controls, the closing of which prevents further movement of the positioning drive.") Bellingroth does not teach at least two groups of movable furniture parts. 
 Regarding claim 20, Bellingroth teaches a functional fitting, each of the at least two groups of movable furniture parts being associated with the functional fitting of the item of .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Hayes (US Patent 5161274) in view of Call (US Patent 20110209287) in view of Chacon (US Patent Application Publication 20130247302). 
Regarding claim 25, Bellingroth does not teach at least one of the sensors is capacitively coupled to an inputs of the analysis circuit. Chacon teaches at least one of the sensors is capacitively coupled to an inputs of the analysis circuit (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Bellingroth to measure capacitance rather than conductance because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other. In re Fout, 675 F.2d 297,301, 213 USPQ 532,536 (CCPA 1982).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673